Citation Nr: 1820338	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served in the Army from October 26, 2011 to September 6, 2012 while in Officer Candidate School (OCS). This matter arises from a March 4, 2014 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   



FINDINGS OF FACT

1. The Veteran's DD-214 reflects that she attended OCS from October 26, 2011 until her date of separation on September 6, 2012; she was officially separated from service on the basis of defective enlistment agreement.
 
2. The record establishes that the underlying reason for the Veteran's discharge was a medical condition involving the knees which interfered with her ability to complete OCS, and thus prevented the Army from fulfilling the enlistment contract


CONCLUSION OF LAW

The criteria for eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have been met. 38 U.S.C. §§ 101 (2), (21)(A), (22), (24), 3301, 3002(6), 3311, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 21.1031, 21.1032, 21.9500, 21.9505, 21.9520 (2017); VAOPGCPREC 18-94 (October 3, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants. The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request). For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

 Under 38 C.F.R. § 21.1031 (b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." In this case, the record does not reflect the Veteran's formal claim for Chapter 33 education benefits was incomplete. Rather, as detailed below, the resolution of this case depends upon the extent of his qualifying service for such benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000). In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031 (b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103. The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her notices of disagreement and other statements. 

II. Analysis

The Veteran asserts that she is entitled to Post-9/11 GI Bill benefits based on attendance at OCS in Fort Benning, Georgia. She asserts, therefore, that this time should be considered as part of active military service and should qualify her for eligibility for education benefits under the Post-9/11 GI Bill.

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service. 

The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct. 38 U.S.C. § 3311; 38 C.F.R. § 21.9520 (a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability. 38 U.S.C. § 3311; 38 C.F.R. § 21.9520 (b).

38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill)), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.

Further, 38 C.F.R. § 21.9505  provides that active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103 (d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107 (b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 38 U.S.C. § 3301 (2012); 38 C.F.R. § 21.9505 (2017).

Turning to the facts of this case, as noted, the Veteran attended OSC from October 26, 2011 to September 6, 2012. With regard to her time at OSC, her DD-214 Form notes the reason for separation as defective enlistment agreement. Her service personnel records clearly show, however, that the impetus for the discharge was a medical condition, namely knee pain reported to have been present during her attendance at OCS.  An August 2012 DA Form 2173 reflects that she injured both knees while attending OCS, and that this was in the line of duty.  An August 2012 memorandum prepared by the Staff Judge Advocate's office noted that she was administratively relieved from OCS, through no fault of her own, because of a knee injury during training.  The memorandum pointed out that since the knee injury prevented her attendance at OCS, the Army could not fulfill the enlistment contract, and thus she could be separated under the unfulfilled enlistment provision.

The Board points out that service connection is now in effect for left knee disability resulting from the above period of service.

Although the service department chose, for its own convenience, to characterize the reason for discharge as defective enlistment agreement, the record clearly shows that the service department's decision to discharge the Veteran was based on a medical condition which interfered with her performance of duty but was not characterized as a disability.  Moreover, the service department acknowledged the medical condition did not result from the Veteran's own misconduct.  This is not a matter of second guessing the characterization offered by the service department; the personnel records show in no uncertain terms that the department recognized the real reason for discharging the veteran was the knee injury, but decided for its own purposes to choose a characterization of the discharge which technically fit.

The Board consequently finds that the Veteran's period of service qualifies for the purpose of eligibility for entitlement to educational assistance. 

In light of the foregoing, the Board finds that the Veteran has the requisite qualifying active service for the purpose of entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  The appeal is granted. 


ORDER

Entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38, United States Code (Post-9/11 GI Bill) is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


